Case: 14-40562      Document: 00513084324         Page: 1    Date Filed: 06/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 14-40562                                   FILED
                                  Summary Calendar                             June 18, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

ANTONIO MALDONADO,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:12-CR-175


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Antonio Maldonado appeals the 180-month sentence for his conviction
for being a felon in possession of a firearm. He contends that the district court
failed to recognize its authority to depart pursuant to 18 U.S.C. § 3584 and
U.S.S.G. § 5G1.3(c), p.s. (2013) below the mandatory minimum sentence in
18 U.S.C. § 924(e)(1) to credit him for the time he spent in state custody prior
to his federal sentencing.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40562    Document: 00513084324    Page: 2   Date Filed: 06/18/2015


                                No. 14-40562

      Contrary to his argument, Maldonado did not preserve this claim. See
United States v. Neal, 578 F.3d 270, 272 (5th Cir. 2009). Thus, plain error
review applies. See Puckett v. United States, 556 U.S. 129, 135 (2009).
      We may only review the district court’s decision that it lacked authority
to depart. United States v. James, 468 F.3d 245, 246-47 (5th Cir. 2006) (per
curiam); United States v. Sam, 467 F.3d 857, 861 (5th Cir. 2006). None of the
authorities relied on by Maldonado clearly authorize a departure below the
mandatory minimum sentence. Thus, even if the district court erred, the error
was not plain. See Puckett, 556 U.S. at 135.
      The judgment of the district court is AFFIRMED.




                                      2